2 MEMPHIS, TENNESSEE 38103 phone:901.526.2000 fax:901.577.2303 www.bakerdonelson.com Exhibit 5.1 January 13, 2015 MRI Interventions, Inc. 5 Musick Irvine, California 92618 Re:Securities Being Registered on Form S-1 Ladies and Gentlemen: You have requested our opinion in connection with the filing by MRI Interventions, Inc., a Delaware corporation (the “ Company ”), of a Registration Statement on Form S-1 (the “ Registration Statement ”) with the Securities and Exchange Commission (the “ Commission ”), including a related prospectus made part of the Registration Statement (the “ Prospectus ”), covering the offering by the selling securityholders identified in the Prospectus for resale of 15,556,398 issued and outstanding shares (the “ Issued Shares ”) of common stock, par value $0.01 per share, of the Company (“ Common Stock ”) and7,329,457 shares (the “ Warrant Shares ”) of Common Stock that are issuable upon the exercise of outstanding warrants (the “ Warrants ”). In connection with our representation of the Company, and as a basis for the opinion hereinafter set forth, we have examined originals, or copies certified or otherwise identified to our satisfaction, of the following documents (hereinafter collectively referred to as the “ Documents ”): 1.The Registration Statement; 2.The Prospectus; 3.The Amended and Restated Certificate of Incorporation of the Company (the “
